        Case 2:18-cv-01188-TSZ Document 49 Filed 07/26/21 Page 1 of 1

                                                                        FILED
                   UNITED STATES COURT OF APPEALS                         JUL 26 2021

                                                                     MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




THE ERISA INDUSTRY COMMITTEE,                  No.   20-35472

             Plaintiff-Appellant,              D.C. No. 2:18-cv-01188-TSZ
                                               Western District of Washington,
 v.                                            Seattle

CITY OF SEATTLE,
                                               ORDER
             Defendant-Appellee.


Before: TASHIMA, RAWLINSON, and BYBEE, Circuit Judges.

      The Motion for Leave to File a Reply in Support of Petition for Rehearing

En Banc, filed July 22, 2021, is GRANTED.
